Citation Nr: 1700295	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to April 3, 2014, and as 70 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1995 to August 2000, November 2004 to January 2006, May 2008 to September 2008, and April 2010 to May 2011, with additional service with the Army Reserves and the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which awarded the Veteran a 10 percent disability rating for PTSD, effective April 16, 2007. In an August 2008 rating decision, the Veteran was awarded a 30 percent disability rating for PTSD, effective April 16, 2007. In a subsequent June 2014 rating decision, the Veteran was awarded a 70 percent disability rating for PTSD, effective April 3, 2014. 

The issue of entitlement to a total rating based upon individual unemployability (TDIU) was remanded by the Board in March 2015. Upon the completion of additional development, the Veteran was awarded a TDIU, effective April 3, 2014, in a March 2016 rating decision. As this constitutes a complete grant of the Veteran's claim, this matter is no longer before the Board.

The issue of entitlement to a disability rating in excess of 10 percent for angle recession glaucoma of the left eye was raised by the Veteran in an April 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

In an October 2016 written statement and prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to an increased disability rating for PTSD, currently evaluated as 30 percent disabling prior to April 3, 2014, and as 70 percent disabling thereafter.
CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an increased disability rating for PTSD, currently rated as 30 percent disabling prior to April 3, 2014, and as 70 percent disabling thereafter, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction over a claim where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014). The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter. 38 C.F.R. § 20.204 (2016). A withdrawal of an appeal is effective when received. 38 C.F.R. § 20.204(b)(3) (2016).

In October 2016, the Veteran's representative submitted a written statement noting that the Veteran wished to withdraw all issues currently before the Board, identified as entitlement to an increased disability rating for PTSD and to a TDIU. As set forth above, the Veteran was awarded entitlement to a TDIU in a March 2016 rating decision, such that the matter is not before the Board at this time. Further, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to the remaining issue of entitlement to an increased disability rating for PTSD. Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.





ORDER

The appeal seeking entitlement to an increased disability rating for PTSD, currently rated as 30 percent disabling prior to April 3, 2014, and as 70 percent disabling thereafter, is dismissed.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


